Case 1:18-cv-22062-DPG Document 14 Entered on FLSD Docket 03/07/2019 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

  MICHAEL BOWLES,                                   )
            Plaintiff,                              )
                                                    )      CIVIL ACTION
  v.                                                )
                                                    )      FILE NO 1:18-CV-22062-DPG
  SYNCHRONY BANK,                                   )
           Defendant.                               )

                        VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff, by and through counsel undersigned, hereby dismisses his claims against
  Defendant Synchrony Bank with prejudice and without costs or attorney’s fees to either party.

  Dated: 02/25/2019
                                            Respectfully submitted,

                                            /s/Ronald Scott Kaniuk
                                            Florida Bar # 0112240
                                            Kaniuk Law Office, P.A.
                                            950 Peninsula Corporate Circle, Suite 3001
                                            Boca Raton, Florida 33487
                                            Phone: 561-292-2127
                                            Email: ron@KaniukLawOffice.com

                                            Of Counsel To:
                                            Alex Simanovsky & Associates, LLC
                                            2300 Henderson Mill Road, Suite 300
                                            Atlanta, Georgia 30345
                                            Phone: 678-781-1012
                                            Fax: 877-570-5413
                                            Email: alex@a-s-law.com

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 7, 2019, a true and correct copy of the foregoing
  VOLUNTARY DISMISSAL WITH PREJUDICE was filed with the CM-ECF system and
  subsequently transmitted to all counsel or parties of record.

                                            /s/Ronald S. Kaniuk
                                            Florida Bar # 0112240
Case 1:18-cv-22062-DPG Document 14 Entered on FLSD Docket 03/07/2019 Page 2 of 2
